DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 includes the limitation “the first annular shroud being configured to cool by conduction said stator with aid of the primary flow.” The “first annular shroud being configured to cool by conduction said stator with aid of the primary flow” must be shown or the feature(s) canceled from the claim(s).  Figures 2 and 5 appear to show that there is some structure between the annular shroud and the stator. For example, in Fig. 2, it appears there is some structure that is used to bolt the stator 62b adjacent to the first annular shroud 64a. This structure appears to provide a flow path for thermal conduction. However, this structure is neither labeled in the drawings nor referenced in the specification. No new matter should be entered.
The drawings are objected to 74b and 80a in Fig. 3 appear to be pointing to the same part. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claim 4 of copending Application No. 17/287,487 in view of Anthony (US 9,148,040).
This is a provisional nonstatutory double patenting rejection.
 
Claim1 of instant application
Claim 4 of copending Applicant 17/287,487
1. An aircraft turbine engine comprising: a gas generator and a fan arranged upstream from the gas generator and configured to generate a main gas flow, one part of which flows into a duct of the gas generator to form a primary flow, and another part of which flows in a duct around the gas generator to form a secondary flow, the gas generator comprising a low-pressure body that comprises a rotor driving the fan; and an electrical machine comprising a rotor rotated by the rotor of the low-pressure body, and a stator extending around the rotor of the electrical machine, the stator of the electrical machine being surrounded by a first annular shroud which is surrounded by a second annular shroud, the first and second shrouds delimiting between them a portion of said duct of the primary flow, and the first annular shroud being configured to cool by conduction said stator with aid of the primary flow.
An aircraft turbine engine, comprising a gas generator and a fan arranged upstream from the gas generator and configured to generate a main gas flow (F), one portion of which flows in a duct of the gas generator to form a primary flow, and another portion of which flows in a duct around the gas generator to form a secondary flow, the gas generator comprising a low-pressure body that comprises a rotor driving the fan and that comprises a low-pressure compressor situated upstream from an intermediate casing, the turbine engine further comprising an electric machine, wherein the electric machine is mounted coaxially with the rotor of the low-pressure body downstream from the fan and upstream from the intermediate casing, the turbine engine further comprising an intermediate shaft that is driven by the rotor of the low-pressure body and that drives rotors of the electric machine and of the low-pressure compressor wherein the electric machine comprises a stator that surrounds the rotor of the electric machine and which is configured to be cooled by said primary flow.


The above Table shows claim 1 from the instant application and claim 4 of copending Application No. 17/287,487 where the underlined portions of each claim indicate common limitations between the claims. Claim 4 includes all the limitations of claim 1 except that “the stator of the electrical machine being surrounded by a first annular shroud which is surrounded by a second annular shroud, the first and second shrouds delimiting between them a portion of said duct of the primary flow” and the cooling of the stator is generated by conduction. 
Anthony (US 9,148,040) teaches an electrical machine where the stator of the electrical machine being surrounded by a first annular shroud which is surrounded by a second annular shroud, the first and second shrouds delimiting between them a portion of the said duct of the primary flow (Fig. 2). The electrical machine is placed between the annular shrouds and the shafts of the engine located at the axis of the engine. The placement of the electrical machine in this location allows the electrical machine to be integrated into the core of the engine and receive power from the shafts of the engines while allowing the primary flow to move through the engine.
It would have been obvious to modify claim 4 of U.S. Patent Application 17/287,487, as taught by Anthony, to have an electrical machine where the stator of the electrical machine being surrounded by a first annular shroud which is surrounded by a second annular shroud, the first and second shrouds delimiting between them a portion of the said duct of the primary flow, in order to allow the electrical machine to be integrated into the engine and receive power from the shaft of the engines. 
Claim 4 of copending Application No. 17/287,487 in view of Anthony teaches limitations of claim 1 as discussed so for. However, claim 4 doesn’t include being configured to cool by conduction said stator. Anthony teaches the stator is cooled by conduction with aid of the primary flow (Col. 5:1-12 and Col. 7:15-2). 
It would have been obvious to further modify claim 4 of U.S. Patent Application 17/287,487, as taught by Anthony, to have the stator cooled by conduction with aid of the primary flow, in order to maintain the stator at an acceptable temperature level. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 4 includes the limitation “means for guiding in rotation an annular row of variable pitch vanes of the low-pressure compressor.” It is being interpreted under 112(f) because the claim uses the term “means,” the means is modified by the functional language “guiding in rotation an annular row of variable vanes of the low-pressure compressor” and the “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “for mounting the rotor.” It is not clear whether “the rotor” is the rotor of the electrical machine or the rotor of the low pressure body. For examination purposes, the rotor is examined as the rotor of the electrical machine.
The term “generally T or C shape axial section” in claims 6, 7 and 9 is a relative term which renders the claim indefinite. The term “generally T or C shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the specification what a “generally T or C shape axial section” means. The specification doesn’t discuss how much a shape can diverge from a T or C shape and still be considered “generally” T or C shaped.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 9,148,040).


    PNG
    media_image1.png
    835
    998
    media_image1.png
    Greyscale


Regarding claim 1, Anthony teaches an aircraft turbine engine (Fig. 1) comprising
a gas generator (10) and a fan (13) arranged upstream from the gas generator (Fig.1) and
configured to generate a main gas flow (Fig. 1, flow through fan), one part of which flows into a duct of the gas generator to form a primary flow (A), and another part of which flows in a duct around the gas generator to form a secondary flow (B), the gas generator comprising a low-pressure body (Fig. 1, shows shafts connected to turbines and compressors) that comprises a rotor (37, Fig. 2) driving the fan (Fig. 1, shows a 3-spool design in which a separate turbine drives the fan via a separate shaft. In Annotated Fig. A, the electrical machine is driven by an intermediate shaft which is separate from the shaft that drives the fan as shown in Fig. 1. However, in Col. 7:4-14, Anthony teaches the design is applicable to two spool engine designs where the electrical machine could be installed in a front bearing housing located between the high and low pressure spools. With a two spool engine design, the low pressure body is a low pressure turbine coupled to a rotor that drives the low pressure compressor, the fan as well as the electrical machine, as claimed.), an electrical machine (12, Annotated Fig. A) rotated by the rotor of the low-pressure body (Col. 7:4-14), and a stator (16, Annotated Fig. A) extending around the rotor of the electrical machine (the stator is radially outward of the rotor and extends around the rotor), the stator  of the electrical machine being surrounded by a first annular shroud (Annotated Fig. A) which is surrounded by a second annular shroud (Annotated Fig. A), the first and second shrouds delimiting between them a portion of said duct of the primary flow (Annotated Fig. A), and the first annular shroud being configured to cool by conduction said stator with aid of the primary flow (Annotated Fig. A shows the stator is in thermal contact with first annular shroud via the compressor casing 18. Thus, when the primary flow is cooler than the stator, the first annular shroud is cooler and the stator is cooled via thermal conduction from the first annular shroud to the stator. In addition, in Col. 5:1-12, Anthony teaches conduit 58 is designed to transfer a cooling fluid to the stator that is circulated through the stator. In Col. 7:15-20, Anthony teaches the coolant can be air supplied from a compressor, which circulates through the stator and conducts the heat away. The first annular shroud includes an aperture for conduit 58. Thus, the first annular shroud is configured to cool said stator by conduction with aid of the primary flow.).
Regarding claim 2, Anthony teaches the invention as claimed and discussed above and Anthony further teaches the electrical machine is located upstream of a low-pressure compressor of the low-pressure body (Col. 4:4-12, Fig. 1, the electrical machine is located in the front bearing housing 14, which is located upstream of the low pressure compressor 17). 
Regarding claim 5, as best understood, Anthony teaches the invention as claimed and discussed above and Anthony further teaches the stator is attached to a first annular bearing support (Annotated Fig. A) which extends at least partially radially inwardly of the stator and which defines therewith an annular space for mounting the rotor of the electric machine (Annotated A, first annular bearing support extends radially inward and provides an annular space for mounting the rotor).
Regarding claim 6, Anthony teaches the invention as claimed and discussed above and Anthony further teaches the rotor of the electrical machine is attached to or connected to the outer periphery (Annotated Fig. A) of an annular member (Annotated Fig, A)  of generally T or C shape axial section (a location where the annular member is generally T shaped is shown)  the member comprising an inner periphery (Annotated Fig. A) which is coupled to the rotor of the low-pressure body by an intermediate shaft (intermediate shaft is indicated by the rectangle in Annotated Fig. A) passing axially through the electrical machine (the intermediate shaft extends axially into the electric machine), at least one bearing (39) being mounted between said first bearing support (100, 60) and the inner periphery of the member.
Regarding claim 7, Anthony teaches the invention as claimed and described above for claim 6, Anthony further teaches the inner periphery of the member is clamped axially against a trunnion (In Annotated Figure A, the member is clamped to the trunnion with a fastener that passes axially through the trunnion), the member and the trunnion being mounted adjacently on said intermediate shaft (the member and the trunnion are mounted above the intermediate shaft adjacent to one another) which is guided by two bearings (39 and 41, guide the intermediate shaft as the electrical machine and intermediate shaft are all structurally coupled to one another through the two bearings and the bearing supports), a first bearing (39) of the at least at least two bearings being carried by said first bearing support and a second bearing (41) of the at least two bearings being carried by a second annular bearing support (Annotated Fig. A).
Regarding claim 8, Anthony teaches the invention as claimed and discussed above for claim 1, Anthony further teaches a method of modular assembly of a turbine engine comprising at least one step of mounting a first module comprising a plurality of assembled elements on a second module (The electric machine 12 is a first module comprising a plurality of assembled elements that is mounted on a second module, the remainder of the engine. Col. 1:53-63 recites “In such an arrangement, an electrical machine formed of separate, modular machine segments can be provided, in which a cooling and electrical connection is provided for each machine segment, thereby providing lighter components which can be more easily handled. The component may be arranged such that one or both of the fluid connector and the electrical terminals are connected when the component is mounted in the framework, and the component may be arranged to be connected by a push fit connector. Such an arrangement provides a means of connecting both electrical and fluid connections in a single operation.”).
Regarding claim 9, Anthony further teaches the stator (16, Annotated Fig. A) of the electrical machine (12) is attached to a first annular bearing support which extends at least partially radially inwardly of the stator (Annotated Fig. A) and which defines therewith an annular space for mounting the rotor (24) of the electrical machine (Annotated Fig. A, the rotor in the space provide by the bearing support), the rotor of the electrical machine being attached to or connected to the outer periphery of an annular member (Annotated Fig. A) of generally T or C shape axial section (Annotated Fig. A), the member comprising an inner periphery (Annotated Fig. A) which is coupled to the rotor (37) of the low-pressure body by an intermediate shaft (Portion of shaft shown by rectangle in Annotated Fig. A) passing axially through the electrical machine (Annotated Fig. A, the intermediate shaft extends axially along electric machine), at least one bearing (39) being mounted between said first bearing support and the inner periphery of the member, or between said first bearing support and the intermediate shaft (the bearing overlaps radially with the inner periphery and is radially above the intermediate shaft, and thus is between both of these locations), wherein the method further comprises assembling the electrical machine, the first bearing support and said member (the electrical machine, first bearing support and the member are shown assembled in Annotated Fig. A), and mounting said assembly and said trunnion on said intermediate shaft (the trunnion, the portion extending radially above the intermediate shaft is mounted above the intermediate shaft, the assembly of the electric machine is attached to the trunnion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony (US 9,148,040) in view of Bouiller (US 7,224,082).
Anthony teaches the invention as claimed and discussed above for claim 1. Anthony doesn’t teach the electrical machine is located downstream of a low-pressure compressor of the low-pressure body.
Bouiller teaches integrating an electric machine into a turbojet engine (Figs. 1 and 2). Bouiller teaches is advantageous to integrate the electric machine into the engine between the low pressure compressor and the high pressure compressor (Col. 4:1-6).  Placing the electric machine in this location allows for a lighter and thinner engine (Col. 3:24-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Anthony have the electrical machine located downstream of a low-pressure compressor of the low-pressure body, as taught by Bouiller, in order to make the engine lighter and thinner as taught by Bouiller.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony (US 9,148,040) and Bouiller (US 7,224,082), as applied to claim 3 above, and further in view of Awtry (US 2019/0264706).
Regarding claim 4, Anthony in view of Bouiller teaches the invention as claimed and discussed above for claim 3. Anthony in view of Bouiller doesn’t teach said first shroud has a downstream end attached or connected to means for guiding in rotation an annular row of variable pitch vanes of the low-pressure compressor.
The specification of the instant application recites “The shroud 64a and the annulus 80 form one of the aforementioned platforms 74a and define between them radially oriented cylindrical housings 84 for receiving and guiding radially inner cylindrical pivots 74b of the vanes of rectifiers 74. The pivot of each vane may be guided in this housing 84 by a cylindrical sleeve 86 which may be held radially in the housing by means of screws 82 for example.” Thus, the means for guiding in rotation appear to be pivots that are received in cylindrical housings.
 Awtry teaches means for guiding in rotation that are pivots in cylindrical housings (Fig. 2, 3, ¶42, ¶45). In Fig. 3, the vane arm 108 is attached to a variable vane via a pivot. The pivot to which the vane arm is attached extends through a cylindrical hole in the casing. This allows a movement of the vane arm 108 to rotate the pivot and the variable vane around a pivot point. The variable vanes can be integrated into the compressor (¶38, ¶45). The variable vanes may be rotated to adjust their angle to improve performance of the gas turbine engine in different operating conditions (¶41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Anthony in view of Bouiller have said first shroud has a downstream end attached or connected to means for guiding in rotation an annular row of variable pitch vanes of the low-pressure compressor, as taught by Awtry, in order to improve performance of the gas turbine engine in different operating conditions as taught by Awtry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741